Order unanimously modified by directing an immediate trial of the issues and as so modified affirmed, without costs. Upon full adducement of the facts, including proof of all negotiations which surrounded the execution of the contract, the court may determine the question of ambiguity involved and the intention of the contracting parties with respect to each paragraph of article V of the agreement. The cause is accordingly set down for trial on the day calendar of Special Term, Part III, for February 8, 1937. Present—-Martin, P. J:, O’Malley, Townley, Untermyer and Cohn, JJ.